DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 04/12/2022.  Claims 1, 2, 7, and 13 have been amended. Therefore, claims 1-17 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, claims 1 and 13 is/are directed to a machine (concrete thing, consisting of parts, or of certain devices and combination of devices) and a process (an act or step, or a series of acts or steps).  Thus, the claims fall within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claim 13 recites:
“acquiring…data format specification information comprising information specifying at least one data format uniquely created by a data provider”, “for each specified data format, at least one compatible data format”, “registering the data format specification information”, “acquiring…provider-side metadata including data description information describing a provider-side specification of the data to be provided and provision request information describing a provider-side desired condition comprising a condition to be satisfied in order to provide the data”, “acquiring…user-side metadata including data description information describing a user-side specification of data that is to be used and use request information describing a user-side desired condition comprising a condition to be satisfied in order to agree to use receive the data”, “comparing the provider-side metadata with the user-side metadata by: determining whether the user-side desired condition matches the provider-side desired condition: and determining, based on the data format specification information registered in the data format specification information database, whether the user-side specification matches the provider-side specification, or the at least one compatible data format;” and “generating without a communication, in response to determining that the user determining that the user-side desired condition matches the provider-side desired condition, and the user-side specification matches the provider-side specification, or the at least one compatible data format, contract information pertaining to data provision in accordance with the user-side desired condition and the provider-side desired condition” 
The limitations above demonstrate, independent claims 1 &13 are directed toward the abstract idea of data mediation practices pertaining to registering provider-side information and user-side information, generating and managing contract information relating to data provision between a data provider and a user which encompasses commercial  or legal interactions (including agreements in the form of contracts; legal obligations; marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and mental processes (including observations, evaluations, judgments, and opinions)
	The Applicant’s Specification emphasizes in ¶ 0069, (a) Data providers register provision data descriptions in the data distribution information server 10.  (b) The data providers register provision requests in the data distribution information server 10. At this time, the IDs of the registered provision data descriptions are described in the provision requests. The data providers, in the case of wanting to use of the data collection function, also register data collection setting conditions.  (c) Data users register use data descriptions in the data distribution information server 10. (d) The data users register use requests in the data distribution information server 10.  


As such, claims 1 & 13 fall within the certain methods of organizing human activity grouping because the series of acquiring steps describe activities a data provider follows to register provision data and data user follows to request use of provision data which can be reasonably characterized as managing personal behavior or interactions between people. Additionally, the steps of comparing provider-side and user-side information and generating contract information pertaining to a data provision can be reasonably characterized as a commercial or legal interaction, i.e., managing data provision(s) between a data provider and a user. The data provision specifies the parties and the terms of delivery of the data which is an agreement in the form of contracts. Similarly, the limitations of comparing provider-side and user-side information and generating contract information can be reasonably characterized as mental processes that entail steps of “observation, evaluation, judgement, opinion.” As such, the limitations as recited in the claims are an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “a data distribution management system”,  “a provider device”, “a user terminal”, “a data distribution information server comprising a processor configured with a program”, “a data format specification information database”, “a data delivery information server comprising a processor configured with a program” – see claims 1 and 13 are mere instructions to implement the abstract idea on a computer and do not render the claims patent eligible because the claims require no more than generic computer components (See specification, ¶ 0036, 0050-0051) performing functions that correspond to acts required to carry out the abstract idea.  To further support this conclusion.  See MPEP 2106.05 (f)
The other additional element of: “transmitting the data in the at least one data format from the provider device to the user terminal, in accordance with the contract information, wherein the contract information comprises information identifying a consent form indicating that consent has been received, to automatically transmit the data from the provider device to the user terminal in response to determining that the user-side desired condition matches the provider-side desired condition; and determining, based on the data format specification information registered in the data format specification information database, that the user-side specification matches the provider-side specification, or the at least one compatible data format.” adds insignificant extra-solution activity to the judicial exception, as discussed in MPEP 2106.05 (g)
The other additional element of: “mediating between a provider device providing data and a user terminal receiving data” is generally linking the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05 (h)
Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of: “a data distribution management system”,  “a provider device”, “a user terminal”, “a data distribution information server comprising a processor configured with a program”, “a data format specification information database”, “a data delivery information server comprising a processor configured with a program”  – see claims 1 and 13 are at best adding the words “apply it” (or an equivalent) with the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept. The claims are ineligible at Step 2B.
The other additional elements of: “transmitting the data in the at least one data format from the provider device to the user terminal, in accordance with the contract information, wherein the contract information comprises information identifying a consent form indicating that consent has been received, to automatically transmit the data from the provider device to the user terminal in response to determining that the user-side desired condition matches the provider-side desired condition; and determining, based on the data format specification information registered in the data format specification information database, that the user-side specification matches the provider-side specification, or the at least one compatible data format.” all of which are extra-solution activity, which for purposes of Step 2A Prong Two was considered insignificant. Under the 2019 PEG, however, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B.
At Step 2B, the evaluation of the insignificant extra-solution activity consideration
takes into account whether or not the extra-solution activity is well-known. As discussed in MPEP 2106.05 (d)(II) the Symantec, TLI, and OIP court decisions indicated “receiving and transmitting data over a network” are computer functions that are well-understood, routine, and conventional functions when they are claimed as insignificant extra solution activity. Therefore, the conclusion that the transmitting step is/are well-understood, routine, conventional activity is fully supported under Berkhiemer Option 2. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which cannot provide an inventive concept.
8.	Claims 2-12 and 14-17 are dependent of claims 1 and 13 and include all the limitations of claims 1 and 13.
Claim 2 further recites “collecting the data in the at least one data format automatically from the provider device in accordance with a data collection setting condition comprising information defining a procedure for collecting data from the provider device of the provider via a network.”, claim 6 further recites “generating a collection task prescribing an execution date and time for executing data collection from the provider device, based on the data collection setting condition and executing the collection task in response to the execution date and time arriving”, claim 7 further recites “acquiring, from the data provider, data format specification information comprising information relating to a specification of the data format uniquely created by the data provider, the data description information is configured to describe a format ID specifying the data format specification information registered in the data format specification information database”, claim 11 further recites “a data reader database for storing a data reader comprising a program for using data in a data format uniquely created by the data provider, wherein the data reader database is configured to provide the data reader for using the data in the data format uniquely created by the provider to the terminal”, claim 12 further recites “wherein the data reader comprises program configured to convert the data in the data format uniquely created by the data provider into data conforming to a generic data format”, claim 10 further recites “acquiring, from the data format specification information database, a compatible format ID relating to the format ID on the provider side described in the data description information included in the provider-side metadata and determining that the data formats match in response to the format ID on the user side described in the data description information included in the user-side metadata coinciding with one of the format ID on the provider side and the compatible format ID relating thereto”, all add insignificant extra solution activity to the judicial exception (i.e., data gathering, selecting a particular data source or type of data to be manipulated, as discussed in MPEP 2106.05 (g)  Further, as discussed in MPEP 2106.05 (d)(II), the Symantec, TLI communications, OIP Techs, Alice, and Versata court decisions indicated that “receiving or transmitting data over a network, e.g., using the Internet to gather data”, “eelectronic recordkeeping”, and “storing and retrieving information in memory” include computer functions that are well understood, routine, conventional activities previously known to the industry. Thus, the conclusion that the acquiring, generating, storing, and converting limitations are well understood, routine, conventional activities is supported under Berkheimer Option 2.
Claim 3 recites “wherein the provider-side metadata comprises the data collection setting condition”, claims 4 and 14 recite “wherein the data collection setting condition comprises information on an API for use in data acquisition that is usable by the provider device with respect to another device”, claims 5, 15, 16, 17 recite “wherein the data collection setting condition comprises information relating to a period or a time for acquiring data”,  claim 8 recites “wherein the data format specification information comprises at least one of description of the specification of the data format, information on a file describing the specification of the data format, and a URL of a resource describing the specification of the data format.”, claim 9 recites “wherein the data format specification information is configured to describe a compatible format ID comprising a format ID of a data format that is compatible with the uniquely created data format” which further describe the data and/or information used in conjunction with the judicial exception.  As discussed in MPEP 2106.05 (h), these limitations generally link the use of the judicial exception to a particular technological environment or field of use.
Accordingly, the additional elements do not provide an inventive concept or integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Response to Arguments
Applicant's arguments filed 4/12/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101

Applicant argues “Thus, disclosed and recited embodiments are not at all about managing human interactions in the form of contracts, but rather transmitting data according to contract provisions for which consent has already been received. See id. 
The Office Action asserts that the subject matter of claims 1-17 are patent ineligible because the claim are directed to "the abstract idea of data mediation practices pertaining to registering provider-side information and user side information, generating and managing contract information related to data provision between a data provider and a user which encompass commercial or legal interactions (including agreements ...." Office Action, pp. 3-4. Applicant respectfully disagrees with the characterizations in the Office Action. First, the claims are not direct to data mediation practices, or generating and managing contract information. To the contrary, the claims, particularly as amended, are directed to ensuring, by comparing and matching provider-side and user-side metadata, that the data formats of a provider are transmitted in a manner that is compatible with the user terminal formats. The recitation of generating contract information is not the central focus of the claims but is related to providing confirmation that consent has been previously provided for the automatic transfer of data once matching formats are established. Moreover, the claimed invention ensures that the matching and automatic transfer of data provided for according to the contract information generated according to user-side and provider-side conditions can occur without a communication between the provider device and the user terminal.” The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts the remarks here do not change the eligibility analysis. The limitations of claims 1 & 13 were properly analyzed with respect to the abstract idea groupings under Prong One of the two-part analysis, as the Non-Final Office Action, pgs. 3-4 clearly indicates the specific limitations in the claim that fall within the certain method of organizing human activity and mental process groupings of abstract ideas. At best the amended limitations relied upon by applicant in the remarks further narrow the judicial exception however none of these limitations integrate the judicial exception into a practical application or provide an inventive concept.  The analysis concludes the specificity of the presently recited techniques is insufficient to establish patent eligibility because it is well established that mere automation of manual processes using generic computers does not constitute  a patentable improvement in computer technology. For these reasons the rejections under 101 are being maintained.

Applicant further argues “Applicant has complied with the spirit of the Examiner Interview by providing amendments that clarify how the information is used to compare and match data formats and how the consent information is used to enable automatic transfer of data once compatible formats are established. Therefore, the claims are eligible for not reciting an abstract idea. Moreover even if some of the aspects of the claims are considered abstract, which Applicant disputes, there is ample application of any abstract ideas into a the practical application of improving the operation of the data transmission system by eliminating the need for providing consent merely for a change in data format between the provider-side and the user-side. For at least the reasons set forth above, Applicant submits that the claims as amended are not abstract and are therefore directed to patent eligible subject matter.”  The Examiner respectfully disagrees.
	The Examiner finds the response unpersuasive and notes applicant’s reply sets forth an improvement in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art). It is important to keep in mind that an improvement in the abstract idea itself (e.g. recited comparing/matching steps) is not an improvement in technology. For example, the type of improvement identified in MPEP 2106.05 (a) includes an improvement to the functioning of a computer or to any other technology or technical field. The improvement alleged by applicant is an improvement to the commercial or legal practice of data mitigation not to any technology or technical field. As such, the Examiner concludes there are no additional elements recited in claims 1 and 13 either individually or as an ordered combination that are sufficient to integrate the judicial exception into a practical application.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629